Exhibit 10.1

 

Execution Version

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036

 

September 25, 2016

 

CBOE Holdings, Inc.
400 South LaSalle Street
Chicago, IL 60605

 

Attention: Alan Dean, Executive Vice President and
Chief Financial Officer

 

Project Radar
Bridge Facility Commitment Letter

 

Ladies and Gentlemen:

 

You (“you” or the “Borrower”) have advised Bank of America, N.A. (“Bank of
America”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
designated affiliates, “MLPFS”) that you and your consolidated subsidiaries
intend to acquire, directly or indirectly (the “Acquisition”), all of the
outstanding common stock of an entity previously identified to us as Radar
(“Radar” or the “Target” and, together with its subsidiaries, the “Acquired
Business”), from the existing shareholders of the Target pursuant to an
agreement and plan of merger (including the exhibits and schedules thereto, the
“Acquisition Agreement”) for consideration consisting of shares of the
Borrower’s common stock and cash and, in connection therewith, to repay certain
existing indebtedness of the Acquired Business (the “Refinancing”).  The
Acquisition will be effected through the merger of a newly-created wholly-owned
subsidiary of the Borrower into the Target, with the Target being the surviving
corporation and a direct, wholly-owned subsidiary of the Borrower, followed by a
merger of the surviving corporation into a newly-created wholly-owned subsidiary
of the Borrower, with such newly-created wholly-owned subsidiary of the Borrower
being the surviving company.

 

You have also advised Bank of America and MLPFS that you intend to finance the
cash consideration for the Acquisition and the costs and expenses related to the
Transactions (as hereinafter defined) with gross proceeds from the issuance of
$1,650 million in debt, including a senior unsecured term loan facility (the
“Term Facility”) and senior unsecured notes (the “Notes”) or, if the Notes and
the Term Facility do not result in gross proceeds to the Borrower on or prior to
the date of consummation of the Acquisition (the “Closing Date”) of at least
$1,650 million and/or such gross proceeds are not available on the Closing Date
or such gross proceeds generate less than $1,650 million in gross cash proceeds
are issued and sold in the Closing Date, up to $1,650 million in senior
unsecured loans (the “Bridge Facility”) made available to the Borrower as
interim financing to the Term Facility, the Notes or any other securities or
loans of the Borrower, the Target or any of their respective subsidiaries that
may be issued after the Closing Date for the purpose of refinancing all or a
portion of the outstanding amounts under the Bridge Facility (the “Permanent
Financing”).  The Acquisition, the Refinancing, the entering into and funding of
the Term Facility, the issuance and sale of the Notes or the entering into and
funding of the Bridge Facility, the issuance of any Permanent Financing, the
payment of all fees and expenses associated therewith and all related
transactions are hereinafter collectively referred to as the “Transactions.”

 

--------------------------------------------------------------------------------


 

In connection with the foregoing, Bank of America (in such capacity, together
with any other person hereafter joined hereto in such capacity, each a
“Commitment Party” and, collectively, the “Commitment Parties”) is pleased to
advise you of its commitment to provide the full principal amount of the Bridge
Facility and to act as the sole administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility, all upon the terms set forth in
this letter and in the Summary of Terms and Conditions attached as Exhibit A
hereto and incorporated herein by this reference (the “Summary of Terms”, and
together with this letter and all other exhibits, annexes and schedules attached
hereto, the “Commitment Letter”) and subject only to the Bridge Facility
Conditions (as defined below).  MLPFS is pleased to advise you of its agreement,
as the sole lead arranger and sole bookrunner (in such capacities, the
“Arranger”) for the Bridge Facility, and in connection therewith to form a
syndicate of financial institutions (including Bank of America) (collectively,
the “Lenders”) in consultation with, and reasonably acceptable to, you for the
Bridge Facility; provided that you shall have the right to appoint additional
Lenders as syndication agents and documentation agents for the Bridge Facility
in consultation with the Arranger.

 

The commitment of the Commitment Parties hereunder and the undertaking of MLPFS
to provide the services described herein are subject solely to (a) the
satisfaction or waiver of the conditions precedent expressly set forth in
Exhibit B hereto and (b) one or more investment banks reasonably satisfactory to
Bank of America and MLPFS shall have been engaged to publicly sell or privately
place the Permanent Financing for the purpose of replacing or refinancing the
Bridge Facility (it being understood that, with respect to debt securities, any
investment bank ranked in the top 7 institutions in the Dealogic league tables
for investment grade debt securities offerings and, with respect to loans, any
investment bank ranked in the top 5 institutions in the Dealogic league tables
for investment grade syndicated bank loans, in either case, for the full year
most recently completed, shall be deemed satisfactory) (clauses (a) and (b),
collectively the “Bridge Facility Conditions”); it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of this Commitment Letter, the Fee Letter (as defined
below) and the Bridge Facility Documentation (as defined below)) other than the
Bridge Facility Conditions (and upon satisfaction or waiver of the Bridge
Facility Conditions, the initial funding under the Bridge Facility shall
occur).  Notwithstanding anything in this Commitment Letter, the Fee Letter
referred to below, the definitive documentation for the Bridge Facility
consistent with the Summary of Terms (the “Bridge Facility Documentation”) or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (a) the only representations and warranties
(whether relating to you and your subsidiaries, the Acquired Business and their
respective businesses or otherwise) the accuracy of which shall be a condition
to the availability of the Bridge Facility on the Closing Date shall be (i) the
representations made by or with respect to the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that you or your affiliates have the right (taking into account
any applicable cure periods) to terminate your obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement (in each case, in accordance with the terms of the
Acquisition Agreement), as a result of a breach of such representations in the
Acquisition Agreement (the “Specified Acquisition Agreement Representations”)
and (ii) the Specified Representations (as hereinafter defined) and (b) the
terms of the Bridge Facility Documentation shall be in a form such that they do
not impair availability of the Bridge Facility on the Closing Date if the Bridge
Facility Conditions are satisfied or waived.  For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower
relating to corporate status, corporate power and authority, execution and
delivery (solely, in each case, to enter into the Bridge Facility
Documentation), due authorization and enforceability of the Bridge Facility
Documentation, no conflicts with material laws or charter documents relating to
entering into and performance of the Bridge Facility Documentation, solvency as
of the Closing Date (the representation and warranty of which shall be
documented in a solvency certificate in the form attached hereto as Schedule 1
and received by the Administrative Agent in connection with the initial
borrowing under the Bridge Facility from the chief financial officer of the
Borrower certifying that, on the Closing Date, the

 

2

--------------------------------------------------------------------------------


 

Borrower and its subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent), Federal Reserve margin regulations, the U.S.A.
Patriot Act, OFAC, FCPA and the Investment Company Act.  This paragraph shall be
referred to as the “Certain Funds Provision”.

 

The Arranger intends to commence syndication efforts in respect of the Bridge
Facility as soon as is practicable after the execution of this Commitment Letter
by the parties hereto but in any event not prior to the public announcement by
the Borrower of the execution of the Acquisition Agreement.  In connection with
the foregoing, the Arranger will, in consultation with you, manage decisions as
to the selection of institutions reasonably acceptable to you (including any
lenders designated by you in consultation with, and reasonably acceptable to,
the Commitment Parties (our consent not to be unreasonably withheld, delayed or
conditioned)) to be approached and when they will be approached, when their
commitments will be accepted, the allocations of the commitments among the
Lenders and the amount and distribution of fees among the Lenders; provided that
the decision of which Lenders to approach and the ultimate selection of Lenders
and the allocations of the commitments among the Lenders shall be subject to
your consent (such consent not to be unreasonably withheld), it being agreed
that you consent, subject to the immediately following sentence, to syndication
and assignment of the commitments in respect of the Bridge Facility prior to the
date that is 60 days after the date hereof, to Lenders identified in the
“syndication plan” agreed upon between you and the Arranger prior to the date
hereof (and it being further agreed that it shall not be unreasonable for you to
withhold consent for syndication and assignment to any person that is a
competitor of you or any of your subsidiaries or of the Target or any of its
subsidiaries or any affiliate of the foregoing).  The commitments of Bank of
America hereunder with respect to the Bridge Facility shall be reduced
dollar-for-dollar on a ratable basis as and when commitments for the Bridge
Facility are received from any additional Lender selected in accordance with the
immediately preceding sentence to the extent that such Lender becomes party to
(i) this Commitment Letter as an additional “Commitment Party” and extends a
commitment directly to you on the terms set forth herein pursuant to a customary
joinder agreement, which shall not add any conditions to the availability of the
Bridge Facility or change the terms of the Bridge Facility or increase
compensation payable by you in connection therewith except as set forth in this
Commitment Letter and the Fee Letter and which shall otherwise be reasonably
satisfactory to you and us; or (ii) the Bridge Facility Documentation. 
Notwithstanding anything in this Commitment Letter to the contrary, the
Commitment Parties expressly agree that neither the commencement nor the
completion of such syndication of, nor compliance with any other provision set
forth in this Commitment Letter, nor the receipt of commitments or
participations in respect of, all or any portion of its commitment hereunder
prior to the initial funding of the Bridge Facility is a condition to its
commitment hereunder.

 

Until the earlier of (a) 60 days following the Closing Date and (b) the
completion of a Successful Syndication (as defined in the Fee Letter) for the
Bridge Facility (such earlier date, the “Syndication Date”), you shall actively
assist the Arranger, as the Arranger may reasonably request, in forming a
syndicate of Lenders reasonably acceptable to you and the Arranger.  Your
assistance in forming such a syndicate shall include but not be limited to using
commercially reasonable efforts to (i) make your senior management and
representatives available to participate in (x) one or more information meetings
with potential Lenders at mutually agreed times and places and (y) a reasonable
number of conference calls with such potential Lenders; (ii) ensure that the
syndication efforts benefit from your existing banking relationships;
(iii) assist (including requesting that the Target and its advisors assist (but
only to the extent consistent with the Target’s obligations under the
Acquisition Agreement and to the extent practical and not in contravention of
the Acquisition Agreement)) in the preparation of a customary confidential
information memorandum and other customary marketing materials to be used in
connection with syndication of the Bridge Facility; (iv) establish and maintain
a public corporate credit rating from Standard & Poor’s Financial Services LLC
(“S&P”) and a public corporate family rating from Moody’s Investors
Service, Inc. (“Moody’s”) (the foregoing credit ratings, collectively, the
“Ratings”), in each case with respect to the Borrower, prior to the Closing
Date; (v) provide (upon request) the Arranger with

 

3

--------------------------------------------------------------------------------


 

all customary information the Arranger reasonably deems necessary to
successfully complete the syndication of the Bridge Facility and (vi) without
limiting the foregoing, (A) deliver to the financial institutions engaged in the
offering of the Notes (the “Financial Institutions”), at least 15 business days
prior to the Closing Date, a complete printed preliminary prospectus supplement
or preliminary offering memorandum or preliminary private placement memorandum
that is suitable for use in a customary road show relating to the Notes that
contains (or incorporates by reference) all financial statements (including all
audited financial statements, all unaudited financial statements (which shall
have been reviewed by the independent accountants for the Borrower or the
Acquired Business, as applicable, as provided in Statement on Auditing Standards
No. 100) and all pro forma financial statements prepared in accordance with
generally accepted accounting principles in the United States and prepared in
accordance with Regulation S-X and all other data (including selected financial
data), in each case that the Securities and Exchange Commission would require in
a registration statement on form S-3 for a registered offering of the Notes or
that would be necessary for the Financial Institutions to receive customary
“comfort” letters (including “negative assurance” comfort letters) from the
independent auditors of the Borrower and the Acquired Business and such
disclosure as is necessary for outside counsel of the Borrower to render
customary opinions and negative assurance letters, in each case in connection
with the offering of the Notes and (B) cause the senior management and
representatives of the Borrower to participate in a customary road show for any
registered offering or private placement of the Notes.  Without any implication
to the contrary, but without limiting the Bridge Facility Conditions and without
limiting your obligations to assist with syndication above, compliance with any
such obligations to assist with syndication (or any other obligations not
specified in the Bridge Facility Conditions), including the obtaining of certain
Ratings, shall not constitute a condition to the commitments hereunder or the
funding of the Bridge Facility on the Closing Date.  Notwithstanding the
foregoing, with respect to any cooperation provided by Target, (i) such
requested cooperation does not unreasonably interfere with the ongoing
operations of the Acquired Business and (ii) such requested cooperation and
information required to be provided by the Target is limited to information
available to it, and about the Target and its operations.

 

To ensure an effective syndication of the Bridge Facility, you agree that until
the Syndication Date, you will not, and will not permit any of your subsidiaries
to (and will request that the Acquired Business will not (but only to the extent
consistent with the Target’s obligations under the Acquisition Agreement and to
the extent practical and not in contravention of the Acquisition Agreement))
arrange, attempt to arrange, announce or authorize the announcement of the
arrangement of any syndicated credit facility of the Borrower or its
subsidiaries (other than the Bridge Facility and the Term Facility) that, in
each case, could reasonably be expected to materially impair the primary
syndication of the Bridge Facility, the Term Facility or the Notes, without the
prior written consent of the Arranger (which consent shall not be unreasonably
withheld or delayed); it being understood that the foregoing shall not (a) limit
your or the Target’s ability to (i) amend, refinance, extend, renew or increase
any existing credit facility, commercial paper or other short-term debt program
currently in place, (ii) obtain the issuance any letter of credit, bank guaranty
or similar instrument, (iii) enter into any facility to obtain or support bid,
appeal or similar bonds, (iv) enter into any letter of credit, working capital,
liquidity or overdraft facility, in each case in the ordinary course of
business, (v) incur purchase money indebtedness in the ordinary course of
business or (vi) enter into any capital lease or sale leaseback; or (b) limit
the ability of the Acquired Business to incur debt permitted under the
Acquisition Agreement.

 

You acknowledge that MLPFS and/or Bank of America on your behalf will make
available Information (as hereinafter defined) and the Projections (as
hereinafter defined) (collectively, the “Information Materials”) to the proposed
syndicate of Lenders by posting the Information Materials on SyndTrak or another
similar electronic system.  In connection with the syndication of the Bridge
Facility, unless the parties hereto otherwise agree in writing, you shall be
under no obligation to provide Information Materials suitable for distribution
to any prospective Lender (each, a “Public Lender”) that has personnel

 

4

--------------------------------------------------------------------------------


 

who do not wish to receive material non-public information (within the meaning
of the United States federal securities laws, “MNPI”) with respect to you, the
Target or any or your or its respective affiliates or any other entity, or the
respective securities of any of the foregoing.  You agree, however, that the
Bridge Facility Documentation will contain provisions concerning Information
Materials to be provided to Public Lenders and the absence of MNPI therefrom.
Prior to distribution of Information Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination thereof.

 

You hereby represent and covenant (but only, with respect to information related
to the Acquired Business prior to the Closing Date, to your knowledge) that
(a) all written information (other than the Projections, estimates,
forward-looking information and information of a general economic or industry
nature) (the “Information”), taken as a whole, that has been or will be made
available to us by you or on your behalf by any of your representatives on or
prior to any date of determination and all information contained in publicly
available current or periodic reports and registration statements filed by you
(or the Target) with the Securities and Exchange Commission prior to and
including such date, is or will be (as of the date made available) correct in
all material respects and does not or will not (as of the date made available)
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not misleading in light of the circumstances under which such statements were or
are made and (b) the projections and other forward-looking information that have
been or will be made available to us by you or on your behalf by any of your
representatives (the “Projections”) have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time when made
and at the time furnished (it being understood that (i) the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, (ii) the Projections, by their nature, are inherently uncertain
and no assurances are being given that the results reflected in the Projections
will be achieved and (iii) actual results may differ from the Projections and
such differences may be material).  If, at any time from the date hereof until
the later of the Closing Date and the Syndication Date, any of the
representations and warranties contained in the foregoing sentence would not be
correct in any material respect if the Information or Projections were being
furnished, and such representations and warranties were being made, at such
time, then you agree to promptly supplement, cause to be supplemented, or, with
respect to any Information or Projections related to the Target prior to the
occurrence of the Closing Date, to use commercially reasonable efforts to cause
to be supplemented to the extent consistent with the Acquisition Agreement, the
Information or Projections from time to time so that the representations and
warranties contained in this paragraph remain correct in all material respects
under those circumstances.

 

You acknowledge that MLPFS and the Commitment Parties will be relying on the
accuracy of the Information and Projections furnished to them by you or on your
behalf without independent verification thereof.

 

By executing this Commitment Letter, you agree to reimburse Bank of America and
MLPFS from time to time on demand for all reasonable and documented
out-of-pocket fees and expenses (including, but not limited to, (a) the
reasonable fees, disbursements and other charges (subject to estimates and
periodic updates) of Shearman & Sterling LLP, as counsel to the Arranger and the
Administrative Agent, and of special and one local counsel (if applicable and
necessary, in any appropriate jurisdiction) to the Lenders retained by the
Arranger or the Administrative Agent, in each case, on behalf of all Lenders and
(b) syndication and due diligence expenses) incurred in connection with the
Bridge Facility, the syndication thereof and the preparation of the definitive
documentation therefor, and with any other aspect of the Transactions and any of
the financing transactions contemplated hereby.  You acknowledge that we may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

 

5

--------------------------------------------------------------------------------


 

You agree to indemnify and hold harmless Bank of America, MLPFS, each Commitment
Party and each Lender, and each of their affiliates and their respective
officers, directors, employees, agents, advisors and other representatives
(together with each Related Party (as defined below), each an “Indemnified
Party”), from and against (and will reimburse each Indemnified Party within 30
days following written demand therefor (together with reasonable backup
documentation supporting such reimbursement request)) any and all claims,
damages, losses, liabilities and expenses (including, without limitation, the
reasonable and documented fees, disbursements and other charges of counsel;
provided that you shall be responsible for the reasonable and documented fees
and expenses of only one counsel for all Indemnified Parties in connection with
indemnification claims arising out of the same facts or circumstances and, if
necessary in the judgment of a Commitment Party, a single local counsel to the
Indemnified Parties in each relevant jurisdiction and, in the case of an actual
or perceived conflict of interest, one additional counsel in each applicable
jurisdiction to all affected Indemnified Parties or similarity situated
Indemnified Party) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the (a) any
aspect of the financing transactions contemplated hereby or (b) Bridge Facility,
or any use made or proposed to be made with the proceeds thereof, except to the
extent such claim, damage, loss, liability or expense (x) is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s (or its Related Party’s) gross negligence, bad
faith or willful misconduct or (ii) any Indemnified Party’s (or its Related
Party’s) material breach of its obligations under this Commitment Letter or
(y) arises solely from a dispute between Indemnified Parties which (i) do not
arise, in whole or in part, from any action or omission by the Borrower, and
(ii) are not brought against any person in its capacity as agent, arranger or a
similar capacity.  In the case of any claim, investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such claim, investigation, litigation or
proceeding is brought by you, your equityholders or creditors or an Indemnified
Party, whether or not an Indemnified Party is otherwise a party thereto (but
subject to clause (y) of the immediately preceding sentence) and whether or not
any aspect of the Transactions is consummated.  You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the financing transactions contemplated by
the Commitment Letter, except to the extent of direct, as opposed to special,
indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s (or its Related Party’s) gross negligence, bad
faith, willful misconduct or material breach of obligations.  Notwithstanding
any other provision of this Commitment Letter, no Indemnified Party shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic telecommunications or other information
transmission systems, other than for direct or actual damages resulting from the
gross negligence, bad faith or willful misconduct of such Indemnified Party (or
its Related Party) as determined by a final and nonappealable judgment of a
court of competent jurisdiction.  For purposes hereof, a “Related Party” of an
Indemnified Party means (1) any controlling person or controlled affiliate of
such Indemnified Party, (2) the respective directors, officers or employees of
such Indemnified Person or any of its controlling persons or controlled
affiliates and (3) the respective agents of such Indemnified Party or any of its
controlling persons or controlled affiliates, in the case of this clause (3),
acting on behalf of, or at the express instructions of, such Indemnified Party,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the negotiation or syndication of this
Commitment Letter and the Bridge Facility.

 

This Commitment Letter, the bridge facility fee letter among you, Bank of
America and MLPFS of even date herewith (the “Fee Letter”) and the contents
hereof and thereof are confidential and may not be disclosed by you in whole or
in part to any person or entity without our prior written consent, except you

 

6

--------------------------------------------------------------------------------


 

may make such disclosures (i) on a confidential basis to your board of
directors, officers and employees, attorneys and other professional advisors
retained by you in connection with the Transactions, and your independent
auditors, (ii) pursuant to the order of any court or administrative agency or in
any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case you agree to inform
the Commitment Parties promptly thereof prior to such disclosure to the extent
not prohibited by law, rule or regulation), (iii) upon the request or demand of
any regulatory authority having jurisdiction over you, (iv) to the extent that
such information becomes publicly available other than by reason of disclosure
in violation of this agreement by you, (v) of this Commitment Letter (including
the Term Sheet) and, solely with respect to clause (A), the Fee Letter may be
disclosed on a confidential basis to (A) the Target and the board of directors,
officers, employees, accountants, attorneys and other advisors of any of the
foregoing in connection with their consideration of the Transactions, (B) to
rating agencies and (C) after your acceptance of this Commitment Letter and the
Fee Letter, in filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges or as you may otherwise
determine is reasonably advisable to comply with your obligations under
securities and other applicable laws and regulations and (vi) you may disclose
the aggregate amount of the fees payable under the Fee Letter as part of generic
disclosure regarding sources and uses (but without disclosing any specific fees
set forth therein) in connection with any syndication of the Bridge Facility. 
MLPFS and the Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of them is required to obtain, verify
and record information that identifies you, the Target and your and its
subsidiaries, which information includes your name and address and other
information that will allow MLPFS or the relevant Commitment Party, as
applicable, to identify you in accordance with the Act.

 

Each of MLPFS and the Commitment Parties shall use all confidential information
provided to them by or on behalf of you hereunder or in connection with the
Transactions (the “Confidential Information”) solely for the purpose of
providing the services which are the subject of this letter agreement and shall
treat confidentially all such information; provided, however, that nothing
herein shall prevent either MLPFS or any Commitment Party from disclosing any
such information (i) pursuant to the order of any court or administrative agency
or in connection with the enforcement of any of our rights and remedies
hereunder or under the Fee Letter, or otherwise as required by applicable law or
compulsory legal process, (ii) upon the request or demand of any regulatory
authority having jurisdiction over MLPFS or such Commitment Party, or any of
their respective affiliates, in each case of clause (i) and this clause
(ii) (except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank or regulatory authority
exercising examination or regulatory authority), MLPFS and the Commitment
Parties agree (A) to inform you promptly thereof prior to such disclosure to the
extent not prohibited by law, rule or regulation, (B) use their respective
reasonable efforts, at your request and expense, to cooperate with you to the
extent you may seek to limit such disclosure, (C) exercise reasonable efforts,
at your expense, to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded to the information and
(D) only disclose that portion of information MLPFS’ counsel advises that it is
legally required to disclose, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
agreement by MLPFS or such Commitment Party, (iv) to MLPFS’ and the Commitment
Parties’ respective affiliates, and their and such affiliates’ respective
directors, officers, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information and
are directed to treat such information confidentially in accordance with the
provisions of this paragraph, (v) for purposes of establishing a “due diligence”
defense, (vi) to the extent that such information is or was received by MLPFS or
such Commitment Party from a third party that is not to MLPFS’ or such
Commitment Party’s knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by MLPFS or
such Commitment Party or (viii) to potential Lenders, participants

 

7

--------------------------------------------------------------------------------


 

assignees or potential counterparties to any swap or derivative transaction
relating to the Borrower or any of its subsidiaries or any of their respective
obligations, in each case, who agree in writing to be bound by the terms of this
paragraph (or language substantially similar to this paragraph or as otherwise
reasonably acceptable to you, MLPFS and the Commitment Parties, including as may
be agreed in any confidential information memorandum or other marketing
material).  This paragraph shall terminate on the earlier of (x) third
anniversary of the date hereof and (y) the execution of the Bridge Facility
Documentation.  Each of MLPFS and the Commitment Parties will be responsible for
any breach of this paragraph by any of its affiliates or any of its or their
respective partners, employees, officers, directors, agents, legal counsel,
other advisors or representatives assuming such persons were parties hereto and
had MLPFS or the Commitment Parties’, as applicable, obligations under this
paragraph.

 

You acknowledge that MLPFS and the Commitment Parties, or their affiliates, may
be providing financing or other services to parties whose interests may conflict
with yours; provided, however, that without the Borrower’s prior written
consent, from the date hereof until the Expiration Date (as defined in the
Summary of Terms), none of MLPFS, Bank or America, the Commitment Parties or
their respective affiliates shall provide such aforementioned financing or
services in contravention of the applicable provisions pertaining to such
financings and services as described in that certain financial services advisory
letter agreement, dated of as August 1, 2016, by and among MLPFS and the
Borrower.  MLPFS and the Commitment Parties agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you, the Target and
your and their respective affiliates with the same degree of care as they treat
their own confidential information.  MLPFS and the Commitment Parties further
advise you that they will not make available to you confidential information
that they have obtained or may obtain from any other customer.

 

In connection with all aspects of each financing transaction contemplated by
this Commitment Letter, subject to the provisions of the preceding paragraph
(and excluding the engagement of any affiliate of any Commitment Party as a
financial advisor in connection with the Acquisition or any related
Transactions), you acknowledge and agree that:  (a) (i) the arranging and other
services described herein regarding the Bridge Facility are arm’s-length
commercial transactions between you and your affiliates, on the one hand, and
MLPFS and the Commitment Parties, on the other hand, (ii) you have consulted
your own legal, accounting, regulatory and tax advisors to the extent you have
deemed appropriate, and (iii) you are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby;
(b) (i) MLPFS and each Commitment Party each has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for you, any of your affiliates or any other person
or entity and (ii) neither MLPFS nor any Commitment Party has any obligation to
you or your affiliates with respect to any financing transactions contemplated
hereby except those obligations expressly set forth herein; and (c) MLPFS and
the Commitment Parties, and each of their respective affiliates, may be engaged
in a broad range of transactions that involve interests that differ from yours
and those of your affiliates, and neither MLPFS nor any Commitment Party has any
obligation to disclose any of such interests to you or your affiliates.  To the
fullest extent permitted by law, you hereby waive and release any claims that
you may have against MLPFS and the Commitment Parties with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any financing transaction contemplated by this Commitment Letter.

 

This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York; provided, that (a) the interpretation of the definition of “Material
Adverse Effect” under Paragraph 3 of Exhibit B hereto, (b) the accuracy of any
Acquisition Agreement representation and whether as a result of any inaccuracy
thereof you or your applicable affiliate has the right to terminate your or
their obligations under the Acquisition Agreement or refuse to consummate the
Acquisition and (c) the determination of whether the Acquisition has been

 

8

--------------------------------------------------------------------------------


 

consummated in accordance with the terms of the Acquisition Agreement and, in
any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.  Each of you, MLPFS and each Commitment Party
hereby irrevocably waives any and all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter (including the Summary of
Terms), the Fee Letter, the Transactions and the other transactions contemplated
hereby and thereby or the actions of MLPFS or any Commitment Party in the
negotiation, performance or enforcement hereof.  Each of MLPFS, the Commitment
Parties and you hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter (including the Summary of Terms), the Fee Letter and the
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court.  Nothing in this Commitment Letter, the Summary of
Terms or the Fee Letter shall affect any right that MLPFS or any Commitment
Party, or any of their respective affiliates, may otherwise have to bring any
claim, action or proceeding relating to this Commitment Letter (including the
Summary of Terms), the Fee Letter and/or the transactions contemplated hereby
and thereby in any court of competent jurisdiction to the extent necessary or
required as a matter of law to assert such claim, action or proceeding against
any assets of the Borrower or any of its subsidiaries or enforce any judgment
arising out of any such claim, action or proceeding.  Each of MLPFS, the
Commitment Parties and you agree that service of any process, summons, notice or
document by registered mail addressed to you shall be effective service of
process against you for any suit, action or proceeding relating to any such
dispute.  Each of MLPFS, the Commitment Parties and you waive, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceedings brought
in any such court, and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  A final
judgment in any such suit, action or proceeding brought in any such court may be
enforced in any other courts to whose jurisdiction you are or may be subject by
suit upon judgment.

 

The syndication, information, compensation, reimbursement, indemnification and
confidentiality provisions of the preceding paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Bridge Facility shall be executed and delivered, and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of MLPFS
or any Commitment Party hereunder; provided that the reimbursement and
indemnification obligations shall automatically terminate and be superseded by
the provisions of the Bridge Facility Documentation to the extent covered
thereby upon the initial funding thereunder, and you shall automatically be
released from all liability in connection therewith at such time.

 

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original.  Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

 

This Commitment Letter (including the Summary of Terms) and the Fee Letter
embody the entire agreement and understanding among MLPFS, the Commitment
Parties, you, and your affiliates with respect to the Bridge Facility and
supersede all prior or contemporaneous agreements and understandings relating to
the specific matters hereof.  However, please note that the terms and conditions
of the commitment of Commitment Parties and the undertaking of MLPFS hereunder
are not limited to those set forth herein or in the Summary of Terms.  Those
matters that are not covered or made clear herein or in the Summary of Terms or
the Fee Letter are subject to mutual agreement of the parties.  No party has

 

9

--------------------------------------------------------------------------------


 

been authorized by MLPFS or any Commitment Party to make any oral or written
statements that are inconsistent with this Commitment Letter.

 

This Commitment Letter is not assignable by you without Bank of America’s prior
written consent and is intended to be solely for the benefit of the parties
hereto and the Indemnified Parties.  The parties hereby agree that MLPFS may,
without notice to the Borrower, assign its rights and obligations under this
Commitment Letter and the Fee Letter to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Commitment Letter.

 

This Commitment Letter and all commitments and undertakings of MLPFS and the
Commitment Parties hereunder will expire at 5:00 p.m. (New York City time) on
September 25, 2016 unless you execute this Commitment Letter and the Fee Letter
and return them to us prior to that time (which may be by facsimile
transmission), whereupon this Commitment Letter (including the Summary of Terms)
and the Fee Letter (each of which may be signed in one or more counterparts)
shall become binding agreements.  Thereafter, all commitments and undertakings
of MLPFS and the Commitment Parties hereunder will expire on the Expiration
Date.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Maryanne Fitzmaurice

 

 

Name:

Maryanne Fitzmaurice

 

 

Title:

Director

 

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

 

 

By:

/s/ Jonathan Mullen

 

 

Name:

Jonathan Mullen

 

 

Title:

Managing Director

 

[Project Radar — Signature Page to Bridge Facility Commitment Letter]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO

 

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

CBOE HOLDINGS, INC.

 

 

 

 

By:

/s/ Alan J. Dean

 

 

Name:

Alan J. Dean

 

 

Title:

CFO

 

 

[Project Radar — Signature Page to Bridge Facility Commitment Letter]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PROJECT RADAR
$1,650 MILLION SENIOR UNSECURED BRIDGE LOAN FACILITY

 

Summary of Terms and Conditions

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PROJECT RADAR
$1,650 MILLION SENIOR UNSECURED BRIDGE LOAN FACILITY

 

Conditions Precedent to Closing

 

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit B
is attached or Exhibit A thereto, as the context may require.

 

Subject in all respects to the Certain Funds Provision, the initial borrowing
under the Bridge Facility will be subject to the satisfaction or waiver of
following conditions precedent:

 

(1)                                 The Administrative Agent shall have received
the Bridge Facility Documentation, executed by each party thereto, as
applicable, in form and substance consistent with the Summary of Terms.

 

(2)                                 The Acquisition shall be consummated on the
Closing Date substantially concurrently with the closing of the Bridge Facility
in all material respects in accordance with the Acquisition Agreement without
giving effect to any amendments, modifications, supplements or waivers by you
thereto or consents by you thereunder that are materially adverse to the Lenders
or the Arranger without the Administrative Agent’s and the Arranger’s prior
written consent (such consent not to be unreasonably conditioned, withheld or
delayed), it being understood that (i) any decrease in the consideration for the
Acquisition that, together with all other such decreases since the date of the
Commitment Letter, does not exceed 15% of the aggregate consideration for the
Transactions (measured as of the date hereof) will not be deemed materially
adverse, so long as such decrease is accompanied by a dollar-for-dollar
reduction in commitments in respect of the Bridge Facility, (ii) any increase in
the consideration for the Acquisition will not be deemed materially adverse, so
long as such increase is funded with the proceeds or issuance of equity or with
cash on hand (and not funded with new indebtedness in excess of $50 million
incurred outside of the ordinary course) and (iii) any waiver or modification of
Sections 7.4, 8.6, 8.7, 8.8, 8.10 and 8.13 of the Acquisition Agreement (as in
effect on the date hereof) shall be deemed to be materially adverse to the
Lenders.

 

(3)                                 The Arranger shall have received for each of
the Borrower and the Acquired Business (a) U.S. GAAP audited consolidated
balance sheets and related statements of income and cash flows, for the three
most recent fiscal years ended December 31, 2015, December 31, 2014 and
December 31, 2013 and for any subsequent fiscal year ended at least 90 days
prior to the Closing Date, (b) U.S. GAAP unaudited consolidated balance sheets
and related statements of income and cash flows for each of the three subsequent
fiscal quarter ended at least 45 days before the Closing Date and the Arranger
shall have received from the Borrower, and (c) customary pro forma financial
statements prepared by the Borrower that shall meet the requirements of
Regulation S-X under the Securities Act of 1933, as amended (the “Act”) to the
extent applicable in a registration statement of the Borrower’s debt securities
under such Act on Form S-4 (collectively, the “Pro Forma Financial Statements”
together with the financial statements described in clauses (a) and (b), the
“Required Bank Information”).  The arranger acknowledges receipt of (i) the
audited financial statements referred to in clause (a) above for the three most
recent fiscal years ended December 31, 2015, December 31, 2014 and December 31,
2013 and (ii) the unaudited financial statements referred to in clause (b) above
for the two most recent fiscal quarters ended March 31, 2016 and June 30, 2016. 
The Borrower’s or Acquired Business’, as the case may be, filing of any

 

--------------------------------------------------------------------------------


 

required audited financial statements with respect to the Borrower or Acquired
Business, as the case may be, on Form 10-K or required unaudited financial
statements with respect to the Borrower or Acquired Business, as the case may
be, on Form 10-Q, in each case, will satisfy the requirements under clauses
(2)(a) or (2)(b), as applicable, of this paragraph.  If the Borrower in good
faith reasonably believes that it has delivered such Required Bank Information,
it may deliver to the Arranger written notice to that effect (stating when it
believes it completed such delivery), in which case the Required Bank
Information shall be deemed to have been delivered, unless the Arranger in good
faith reasonably believes that the Borrower has not completed delivery of the
Required Bank Information, and, within three (3) business days after delivery of
such notice by the Borrower, the Arrangers delivers a written notice to the
Borrower to that effect (stating with specificity the Required Bank Information
that has not been delivered).

 

(4)                                 Except as (a) set forth in the Company
Disclosure Letter (as defined in the Acquisition Agreement) or (b) disclosed in
the Company SEC Documents filed with, or furnished to, the SEC since April 14,
2016 and publicly available on the SEC’s EDGAR website not less than two
(2) Business Days prior to the date of the Acquisition Agreement (excluding any
disclosures contained in the “Risk Factors” section thereof, any disclosure
contained in any “forward-looking statements” disclaimer or any other disclosure
of risks or any other statements that are predictive or forward-looking in
nature in each case other than any specific factual information contained
therein, which shall not be excluded), since December 31, 2015, there shall not
have been any event, change, effect, development, state of facts, condition,
circumstance or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect (as
defined in the Acquisition Agreement) that is continuing.

 

(5)                                 (A) The Administrative Agent shall have
received (x) the following with respect to the Borrower:  customary legal
opinions, corporate organizational documents, a good standing certificate from
the jurisdiction of its incorporation, resolutions and other customary closing
certificates, and (y) a borrowing notice and (B) the Specified Acquisition
Agreement Representations shall be true and correct to the extent required by
the Certain Funds Provision and the Specified Representations shall be true and
correct in all material respects as of the Closing Date (except in the case of
any Specified Representation which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); provided that to the extent any representation and warranty is qualified as
to “materiality,” “Material Adverse Effect” or similar language (a) the
definition thereof shall be the definition of “Parent Material Adverse Effect”
(as defined in the Acquisition Agreement) for purposes of the making or deemed
making of such Specified Representation on, or as of, the Closing Date (or any
date prior thereto) and (b) shall be true and correct (after giving effect to
any qualification therein) in all respects on such date.

 

(6)                                 The Arranger, the Administrative Agent and
the Lenders shall have received all fees and expenses required to be paid on or
prior to the Closing Date pursuant to the Fee Letter or hereunder and, with
respect to expenses, invoiced to the Borrower at least three business days prior
to the Closing Date.

 

(7)                                 The Administrative Agent shall have
received, at least three business days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, reasonably requested in writing
by the Administrative Agent (on behalf of any Lender) at least 10 business days
prior to the Closing Date.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

PROJECT RADAR
364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

 

Form of Solvency Certificate

 

[         ], 201    

 

This Solvency Certificate is delivered pursuant to Section [      ] of the
Bridge Loan Agreement dated as of [      ], 201 , among [        ] (the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1.                                      I am the Chief Financial Officer of the
Borrower.  I am familiar with the Transactions, and have reviewed the Loan
Agreement, the financial statements referred to in Section [  ] of the Loan
Agreement and such other documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

 

2.                                      As of the date hereof, immediately after
giving effect to the consummation of the Transactions, on and as of such date
(i) the fair value of the assets of the Borrower and its subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

3.                                      As of the date hereof, immediately after
giving effect to the consummation of the Transactions, the Borrower does not
intend to, and the Borrower does not believe that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its debts or the debts of any such subsidiary.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------